Judgment, Supreme Court, New York County, entered on May 30, 1975, upon a jury verdict, unanimously affirmed, without costs and without disbursements. In this action for damages for personal injuries, arising out of an automobile and truck collision which occurred June 13, 1968, the jury returned a verdict in favor of the defendant. While it was error to admit into evidence the statement of defendant Amico, the driver of the truck, as given to Patrolman Nicholson at the scene of the accident (Mahon v Giordano, 30 AD2d 792), it is concluded in the circumstances of this case that such error was harmless and did not affect the result. The statement in certain respects merely confirmed aspects of the plaintiff’s version of the accident as did Amico’s testimony at the trial, which essentially was the same as the statement. Patrolman Nicholson also testified to the physical characteristics of the area, including the area where plaintiff testified she stopped prior to entering the highway and what trees and shrubbery were in the immediate vicinity. From plaintiff’s testimony as to where she stopped, there could be a serious question as to whether she had an unobstructed view of the highway as claimed, and if she did have such a view, how she did not see what apparently was there to be seen, viz. the oncoming truck. The jury verdict specifically found "the defendant not liable because of contributing negligence on the part of the plaintiff”, which again indicates that the error in receiving Amico’s statement to the officer did not influence or lead to the verdict. Concur—Stevens, P. J., Birns, Silverman, Capozzoli and Lynch, JJ.